NO. 07-04-0075-CV

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL E

                                   SEPTEMBER 19, 2005

                            ______________________________


                        IN THE MATTER OF H.S., A MINOR CHILD

                          _________________________________

              FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY,
                        SITTING AS A JUVENILE COURT;

             NO. 2003-760,673; HONORABLE MARK C. HALL, MAGISTRATE

                           _______________________________

Before QUINN, C.J., and REAVIS, JJ. and BOYD, S.J.1


                       ON JOINT MOTION TO WITHDRAW APPEAL


      Advocacy, Inc. perfected this appeal on behalf of appellant H.S. to challenge an

order finding H.S. mentally retarded and committing him to the Texas Department of Mental

Health and Mental Retardation. Pending before this Court is a motion to withdraw the

appeal by which the parties represent that H.S. has subsequently been moved to an

appropriate foster home and is doing well. The parties request that no further action be


      1
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
taken in this matter to ensure H.S.’s current placement. See Tex. R. App. P. 42.1(a)(2).

We grant the motion.


      Accordingly, the appeal is dismissed.


                                        Don H. Reavis
                                          Justice




                                           2